                Case 1:19-cv-06320-JPC Document 34 Filed 09/24/20 Page 1 of 3




                                        THE CITY OF NEW YORK
                                          LAW DEPARTMENT
JAMES E. JOHNSON                                                                        NICHOLAS L. COLLINS
Corporation Counsel
                                         100 CHURCH STREET
                                                                                      Assistant Corporation Counsel
                                         NEW YORK, NY 10007                                   Phone: (646) 939-7622
                                                                                               nicollin@law.nyc.gov

                                                                  September 24, 2020
      BY ECF
      Honorable Paul A. Engelmayer
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

              Re:     Peter Delgado v. City of New York, et al.
                      19-CV-6320 (PAE)


      Your Honor:

              I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
      Counsel of the City of New York, and the attorney assigned to represent Defendants City of
      New York, Officers MD Samsuddin, Wilfred Martinez, Kyle Ting, and Sergeant Luis Rodriguez
      (“Defendants”) in the above-referenced matter. I write to respectfully inform the Court that,
      consistent with the Court’s Emergency Rules, Defendants will not provide courtesy copies of
      their motion for judgment on the pleadings and the accompanying exhibits to the Court at this
      time. Further, Defendants respectfully request that the Court stay discovery pending the
      resolution of the pending motion. Plaintiff’s counsel, Samuel C. DePaola, Esq., consents to this
      request.
         I.   Procedural History
              Plaintiff filed the Complaint in this action on July 8, 2019, alleging, inter alia, that on
      April 23, 2018, May 4, 2018 and September 22, 2018, he was subjected to false arrest, excessive
      force, and malicious prosecution by members of the New York City Police Department. (ECF
      No. 1). Notice of this suit’s participation in Local Civil Rule 83.10 (Formerly The Section 1983
      Plan) was filed on July 10, 2019. (ECF No. 6). On November 26, 2019, plaintiff filed an
      Amended Complaint. (ECF No. 14). Defendants filed an Answer to the Amended Complaint on
      February 18, 2020. (ECF No. 20). On March 30, 2020, the Court held an Initial Conference and
      ordered that all fact discovery be completed by September 30, 2020. (ECF No. 25). Due to
      COVID-19 related complications, the parties did not participate in plan mediation until July 9,
      2020. (ECF No. 27). The mediation was unsuccessful. (Id.). On August 26, 2020, the Court
      endorsed a Stipulation and Order of voluntary dismissal of Plaintiff’s federal claims for
      excessive force and malicious prosecution. (ECF No. 28). On September 21, 2020, Defendants
                                                       1
          Case 1:19-cv-06320-JPC Document 34 Filed 09/24/20 Page 2 of 3




filed a motion for partial judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules
of Civil Procedure. (ECF Nos. 30-32).
 II.   Submission of Courtesy Copies
        Pursuant to the Court’s Individual Rules and Practices, two copies of all parties’ motion
papers, including exhibits, must be submitted to the Court at the time the reply is served. See
Rule 3.E. However, the Court’s Emergency Rules and Practices in Light of COVID-19 provide
that no courtesy copies of any filing or document may be submitted to Chambers. See Rule 1.A.
Furthermore, the Emergency Rules specify that if there is a conflict between the Individual Rules
and the Emergency Rules, the Emergency Rules control.
       Two of Defendants’ exhibits, Exhibits K and L, are Body Worn Camera footage that are
too large to file via ECF. In accordance with Rule 1.B of the Court’s Emergency Rules,
Defendants intend to provide the Court with the files via email.
III.   The Court Should Stay Discovery Pending The Resolution Of The Motion
         Under Federal Rules of Civil Procedure 26(c), "[a] court has discretion to stay discovery
during the pendency of a motion to dismiss upon a showing of good cause." Magee v. Walt
Disney Co., 2020 U.S. Dist. LEXIS 103930, at *1 (S.D.N.Y. Jun. 10, 2020). Courts in this
district routinely stay discovery pending resolution of a motion to dismiss where, as here, “the
disposition of the dismissal motion[] may significantly narrow, if not eliminate, the issues
remaining in this case", and if the Court finds that, “proceeding with discovery while the motion
is pending would waste the parties' resources and would constitute an undue burden on
Defendants.” Id. at *2 (citing Spinelli v. National Football League, 2015 U.S. Dist. LEXIS
155816, at *2 (S.D.N.Y. Nov. 17, 2015) ("A stay may also have the advantage of simplifying
and shortening discovery in the event that some of Plaintiffs' claims are dismissed and others
survive, by limiting the scope of the parties' inquiry to claims that have been established as
potentially viable.")).
        Here, Defendants have already produced a number of documents pursuant to the parties’
participation in the 83.10 Plan, including NYPD paperwork (including the aforementioned Body
Worn Camera footage); District Attorney’s Files; Criminal Court Files (including Certificates of
Disposition); and disciplinary histories for three separate arrests and criminal prosecutions.
Plaintiff has yet to serve his Document Requests and Interrogatories so the full extent of
remaining document discovery is unknown. Further, the parties have yet to engage in
depositions and given that this lawsuit involves claims related to three separate arrests, costs
would quickly accrue. Defendants’ are now moving to dismiss all claims related to two of the
arrests and all claims, with the exception of a claim for false arrest, related to the third arrest. As
such, should the motion be granted, the scope of discovery would be significantly narrowed, both
simplifying remaining discovery issues and shortening the time required to complete discovery.




                                                  2
         Case 1:19-cv-06320-JPC Document 34 Filed 09/24/20 Page 3 of 3




IV.    Conclusion
       Thus, Defendants respectfully request, on consent, that any discovery be stayed during
the pendency of this motion for judgment on the pleadings.
       Thank you for your consideration herein.


                                                     Respectfully submitted,

                                                     Nicholas L. Collins
                                                     Nicholas L. Collins
                                                     Assistant Corporation Counsel
                                                     Special Federal Litigation Division



cc:    BY ECF
       Samuel C. DePaola, Esq.
       Attorney for Plaintiff

                                              *UDQWHG'LVFRYHU\LQWKLVFDVHLVVWD\HGSHQGLQJ
                                              UHVROXWLRQRIWKHGHIHQGDQWV PRWLRQIRUMXGJPHQW
                                              RQWKHSOHDGLQJV

                                                  SO ORDERED.

                                                                    
                                                             __________________________________
                                                                   PAUL A. ENGELMAYER
                                                                   United States District Judge


                                                  6HSWHPEHU




                                              3
